Citation Nr: 1311298	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to an initial compensable evaluation for residuals of stroke, secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, secondary to service-connected diabetes mellitus, type II.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include social phobia, anxiety disorder, agoraphobia with panic disorder, and depression.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and March 2007 rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2008.  A copy of the transcript is of record.  

Although the RO framed the psychiatric claim as service connection for social phobia, the Veteran actually claimed service connection for anxiety.  The medical evidence also shows diagnoses of anxiety disorder, depression, and agoraphobia with panic disorder, in addition to social phobia.  Therefore, the Board has reframed the issue as a claim for an acquired psychiatric disability to include social phobia, anxiety disorder, agoraphobia with panic disorder, and depression, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (The scope of a mental health disability claim includes any mental disability that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  

In March 2012, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration, and to ensure compliance with the March 2012 Board remand.  

In March 2012, the Board remanded the issues to the AMC for substantive development.  Specifically, it was requested that the AMC obtain relevant treatment records from VA and private facilities and more importantly, obtain new VA examinations and medical opinions for the claimed disabilities.  See the March 2012 remand.  Prior to scheduling the Veteran for the VA examinations, in an April 2012 statement, the Veteran's representative requested that the appeal be resolved based on the evidence of record and without the benefit of any further VA examinations.  The representative explained that the Veteran was unable to report for any VA examinations or submit any additional information due to being hospitalized in the intensive care unit at the VA hospital in Jackson, Mississippi.  See the April 2012 representative statement.  

In January 2013, the Veteran submitted a statement indicating that he was healthy enough to undergo any additional testing for his current claims on appeal.  He reiterated his request for VA examinations for his claimed disabilities in a March 2013 statement.  See the January 2013 and March 2013 personal statements.  

To afford the Veteran all benefit of the doubt, the Board finds that the Veteran should be afforded the opportunity to report for the VA examinations.  

Additionally, in the April 2012 statement, the Veteran's representative indicated that the Veteran was in the intensive care unit at the VA hospital in Jackson, Mississippi.  On remand, not only should his examinations be rescheduled, but also additional treatment records from the G.V. (Sonny) Montgomery VA Medical Center should be obtained and associated with the claims file for consideration in this appeal.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is maintained and generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file). 

Accordingly, the case is REMANDED for the following action:

1.  Request all updated VA treatment records from the (Sonny) Montgomery VA Medical Center in Jackson, Mississippi.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. William Keith Harris at Baptist Medical Center, dated from 1999.  Note that the Veteran's first and middle names were reversed on the original request for records from this facility, and his correct name should be used in making this request.  

3.  Thereafter, schedule the Veteran for a VA diabetes mellitus examination.  The claims folder should be made available to and reviewed by the examiner. 

The examiner is asked to state whether the Veteran's diabetes mellitus type II requires the following:

(a) Insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).

(b) Insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other noteworthy complications.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA neurology examination by a physician.  The claims folder should be made available to and reviewed by the examiner. 

The examiner should identify all residuals attributable to the Veteran's neuropathy of the lower extremities and neuritis.  The examiner should specifically discuss the extent, if any, of paralysis of the nerves involved.  Specifically, the degree of paralysis or incomplete paralysis caused by the peripheral neuropathy secondary to diabetes mellitus should be assessed. 

The examiner should identify all residuals attributable to the Veteran's stroke.  The examiner should provide a comprehensive diagnosis of any present neurological disorder manifested by left-sided facial numbness, stuttering or other speech impairment, fidgetiness and/or trembling, etc.  In making this assessment, please state the likelihood that the Veteran has had another diabetes-related stroke in the period from March 2008 to May 2010 based on the medical findings and present CT and/or MRI examination of the brain.  (See Dr. U.'s May 20, 2010 VA examination report).  The examiner should determine whether any current neurological disorder is a residual of the Veteran's stroke and describe the severity of any such disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Schedule the Veteran for a VA psychiatric examination with a physician.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

The examiner should provide a comprehensive diagnosis of all present psychiatric disorder(s), e.g., anxiety disorder, panic disorder, depression, social phobia, agoraphobia with panic disorder, etc.

The examiner also should provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was caused by the Veteran's stroke(s) and/or diabetes mellitus. 

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was aggravated by the Veteran's stroke(s) and/or diabetes mellitus.  If so, please state, to the extent possible, the baseline level of severity of the psychiatric disorder before the onset of aggravation.  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.  

7.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


